     Case 2:17-cv-01501-RFB-BNW Document 89 Filed 11/19/20 Page 1 of 2



 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
 6                                       DISTRICT OF NEVADA
 7

 8    OSCAR PEREZ-MARQUEZ,                              Case No. 2:17-cv-01501-RFB-BNW
 9                       Petitioner,                                        ORDER
10            v.
11    JO GENTRY, et al.,
12                       Respondents.
13

14           Currently before the court are two motions. First, counsel for petitioner, David Neidert, has

15   requested permission to withdraw because he has not sought reappointment to the CJA Panel and

16   is winding down his legal practice. ECF No. 85. Second, Neidert has asked the court to stay the

17   action while replacement counsel is located. ECF No. 86. The court grants both requests.

18           IT THEREFORE IS ORDERED that the motion to withdraw (ECF No. 85) is GRANTED.

19   The representation of petitioner by David Neidert is terminated.

20           IT FURTHER IS ORDERED that the clerk of the court send a copy of this order to Kim

21   Driggers at the Office of the Federal Public Defender, who must locate substitute counsel for

22   petitioner.

23           IT FURTHER IS ORDERED that the clerk of the court send a copy of this order to

24   petitioner himself, Oscar Perez-Marquez, #91579, Southern Desert Correctional Center, P.O. Box

25   208, Indian Springs, NV 89070.

26   //

27   //

28   //
                                                        1
     Case 2:17-cv-01501-RFB-BNW Document 89 Filed 11/19/20 Page 2 of 2



 1          IT FURTHER IS ORDERED that the motion to stay proceedings (ECF No. 86) is
 2   GRANTED. The clerk of the court is directed to administratively close this action until such time
 3   as the court orders the action to be reopened.
 4          DATED: November 19, 2020.
 5                                                              ______________________________
                                                                RICHARD F. BOULWARE, II
 6                                                              United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
